Case 3:17-cv-00101-RDM Document 522-2 Filed 08/13/20 Page 1 of 5




             EXHIBIT 1
    Case 3:17-cv-00101-RDM Document 522-2 Filed 08/13/20 Page 2 of 5
                                                                  Exhibit 1

                                                                    1

               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL           )
PROTECTION BUREAU,           )
                             )
              Plaintiff      )
                             )
         vs                  )      17cv00101
                             )
NAVIENT CORPORATION, Et.Al., )
                             )
              Defendants     )
____________________________ )

                    TRANSCRIPT OF PROCEEDINGS
                   TELEPHONIC STATUS CONFERENCE
             BEFORE SPECIAL MASTER THOMAS I. VANASKIE
                   TUESDAY, MAY 14, 2019; 11:00 A.M.
                      SCRANTON, PENNSYLVANIA

FOR THE PLAINTIFF:
    Consumer Financial Protection Bureau
    By: Nicholas K. Jabbour, Esq.
         Ebony S. Johnson, Esq.
        1700 G Street, N.W.
         Washington, DC 20552

FOR THE DEFENDANTS:
    Wilmer Cutler Pickering Hale and Dorr
    By: Karin Dryhurst, Esq.
         Daniel P. Kearney, Esq.
         1875 Pennsylvania Avenue, N.W.
         Washington, DC 20006

         Myers, Brier & Kelly, LLP
         By: Daniel T. Brier, Esq.
         425 Spruce Street
         Scranton, Pennsylvania 18503



    Proceedings recorded by machine shorthand, transcript
produced by computer-aided transcription.
___________________________________________________________
              KRISTIN L. YEAGER, RMR, CRR
              CERTIFIED REALTIME REPORTER
                235 N. WASHINGTON AVENUE
              SCRANTON, PENNSYLVANIA 18503
 Case 3:17-cv-00101-RDM Document 522-2 Filed 08/13/20 Page 3 of 5


                                                                    4

 1 Nothing further to report. We remain where we were last week.

 2 We had advised the FDIC in Utah that we would be moving forward

 3 with preparing the documents for production starting tomorrow,

 4 and it didn't indicate that that was a problem.

 5        If we don't hear from them today, we will reach out to

 6 them, just to see where they are and to advise them that we're

 7 getting ready to produce the documents. But nothing further to

 8 report.

 9        SPECIAL MASTER: All right, well, the order is in place, so

10 we'll be guided by that, if they're not going to respond at

11 all.

12        All right, production of call records is Item No. 3 on the

13 agenda.

14        MS. DRYHURST: Yes, Your Honor. This is Karin Dryhurst, on

15 behalf of Defendants. We will make our second interim

16 production of call recordings today, as scheduled, and we

17 remain on pace to meet the final deadline of May 24.

18        SPECIAL MASTER: Great. Any reply from the Bureau on this

19 issue?

20        MS. JOHNSON: This is Ebony Johnson, Your Honor. Nothing

21 further from the Bureau.

22        SPECIAL MASTER: Great.

23        MS. DRYHURST: Your Honor, we do have -- my apologies.

24        SPECIAL MASTER: Go ahead.

25        MS. DRYHURST: We do have one additional item we wanted to
 Case 3:17-cv-00101-RDM Document 522-2 Filed 08/13/20 Page 4 of 5


                                                                    5

 1 discuss today. We would like to renew our request for the

 2 CFPB's methodology, understanding we covered this previously.

 3 But as we close out our response to the CFPB's request, we are

 4 in a position where, given how long it takes to pull and

 5 produce call recordings, we would like to get started on

 6 pulling a sample for production in rebuttal. But, of course,

 7 you know, we can't do that, without knowing what the

 8 methodology is.

 9      SPECIAL MASTER: Are you going to respond to this, Ms.

10 Johnson?

11      MS. JOHNSON: Yes, Your Honor. As we have had this

12 discussion several times now with you on these calls, quite

13 frankly, it's not an appropriate stage in discovery for us to

14 be required to make that sampling strategy known. According to

15 what Ms. Dryhurst is saying, it doesn't appear that they need

16 this information, for purposes of producing the sample that we

17 have requested, and that's borne out by the fact that they will

18 and are on schedule to complete the sample production on time.

19      To the extent that they are looking for information about

20 that strategy, the appropriate course of action is to direct

21 that particular point during expert discovery. As we mentioned,

22 that strategy will be outlined in our expert's report, and it's

23 at that time that it's appropriate for them to have that

24 information and respond to that information, as they see fit.

25      To require us to provide that information now is,
 Case 3:17-cv-00101-RDM Document 522-2 Filed 08/13/20 Page 5 of 5


                                                                    6

 1 essentially, requiring us to preview our expert report, which

 2 we would argue is not appropriate.

 3      SPECIAL MASTER: All right. Ms. Dryhurst?

 4      MS. DRYHURST: Yes, Your Honor. We understand the CFPB's

 5 continued position, and we will -- I think we will just have to

 6 plan to produce calls in rebuttal to the CFPB's expert reports.

 7      SPECIAL MASTER: Let me ask, Ms. Johnson, how are you

 8 prejudiced, if you disclose now what you're going to disclose

 9 several months from now?

10      MS. JOHNSON: Well, Your Honor, I'd say we're prejudiced in

11 a few ways. First and foremost, we would be prejudiced because

12 we would be forced to put into writing and subject to rebuttal

13 assets of our expert's work that are not due yet and it's not

14 appropriate to reveal yet.

15      To the extent that that information was important to fact

16 discovery, which it is not, then, of course, we would be in a

17 position to have to do that now. But, you know, the Bureau

18 would argue that any requirement that makes the Bureau

19 singularly responsible for revealing aspects of its expert's

20 report, in advance of the schedule outlined by Judge Mariani,

21 is, by default, prejudicing our position and our case.

22      SPECIAL MASTER: Anything else, Ms. Dryhurst?

23      MS. DRYHURST: No, Your Honor. We can proceed in that

24 fashion. We just want it to be clear that we will need to

25 engage in call production, in response to their expert's
